Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (6,543,144).
The device as claimed is disclosed by Morin with a stock 12; and a blade 38 rotatable relative to the stock around an axis of rotation 44 between a first extreme position at zero degrees (figure 2), where the blade 17 is parallel to the stock 20 and partly provided in a space of the stock, and a second extreme position at about 270 degrees (dotted lines in figure 5 where the blade is stopped by 70), where the blade is substantially perpendicular to the stock.
With respect to claim 4 Morin discloses the heel of the adjustable square when the blade is in the second extreme position at about 270 degrees is at least partly rounded 88.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (6,543,144) in view of Leanders (EP 3 832 250).
The device as claimed is disclosed by Morin as stated in the rejection recited above for claims 1 and 4 along with the stock having first and second longitudinal edges (Top and bottom of stock).  Morin also discloses the space has a second slot that extends along only a portion of the second longitudinal edge for receiving the blade in the second extreme position (figure 4), and wherein the remainder of the second longitudinal edge does not have a slot, but lacks the space has a first slot that extends along the complete first longitudinal edge for receiving the blade in the first extreme position.  Leanders teaches a first slot that extends along the complete first longitudinal edge 2 for receiving the blade 1 in the first extreme position where the blade extends along the complete length of the stock.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the first slot to extend along the complete first longitudinal edge for receiving the blade in the first extreme position and to extend the blade along the complete length of the stock as an alternative relative  arrangement of the blade and stock.
With respect to claim 8 the combination of Morin in view of Leanders discloses the second longitudinal edge including the portion along which the second slot extends and the remainder of the second longitudinal edge is straight (as shown on the bottom side of Morin).
With respect to claim 9 the combination of Morin in view of Leanders each fail to disclose the material the device is made from, however each of Morin and Leanders disclose the blade is marked with units of length to aide in measurement.  
With respect to claim 10 the combination of Morin in view of Leanders discloses the device as claimed with Leanders teaching a first alignment structure 11,12 adapted to rotate rigidly with the stock 2 around the axis of rotation; a second alignment structure 13,14 complimentary to the first alignment structure and adapted to rotate rigidly with the blade 1 around the axis of rotation; and a spring device 16 which in conjunction with a spring expansion-restricting element 2 of the adjustable square is adapted to axially press the second alignment structure towards the first alignment structure, wherein the first alignment structure and the second alignment structure at certain angles between the stock and the blade align and engage such that a force of the spring device is reduced compared to the force at angles where the first and second alignment structures do not align for stepwise adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alignment structure as claimed with two alignment structures and the spring system in Morin as taught by Leanders to positively indicate to the user when the blade is at predetermined angles relative to the stock.
Claim(s) 3, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (6,543,144) in view of Hummel (10,532,603).
The device as claimed in claim 3 is disclosed by Morin as stated in the rejection recited above for claims 1 and 4, but lacks the blade when positioned at 90 degrees has an exposed short edge portion aligned with a second longitudinal edge of the stock and forming a right corner with the upper edge of the blade.  Hummel teaches a blade 105 when positioned at 90 degrees has an exposed short edge portion (figure 1) aligned with a second longitudinal edge of the stock and forming a right corner with the upper edge of the blade.
The device as claimed in claim 3 is disclosed by Morin as stated in the rejection recited above for claims 1 and 4, but lacks wherein the blade has one or more marking slots.  Hummel teaches using the blade has one or more marking slots 79 to mark various distances along the blade.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more marking slots to the blade of Morin as taught by Hummel to mark various distances along the blade.
With respect to claim 6 the combination of Morin in view of Leanders discloses the marking slots (79 of Hummel) are arranged in at least two parallel rows (figure 1 of Hummel) extending in the length direction of the blade, wherein the marking slots of one row are longitudinally offset with the marking slots of another row, and wherein the marking slots of at least one of the rows are serrated to allow marking of several distances in each such marking slot.
With respect to claim 9 the combination of Morin in view of Hummel each fail to disclose the material the blade is made from, however each of Morin and Hummel disclose the blade is marked with units of length to aide in measurement.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (6,543,144) in view of Hummel (10,532,603) as applied to claims 3, 5, 6, and 9 above, and further in view of Hampton (GB 532,738).
The device as claimed in claim 7 is disclosed by Morin as stated in the rejection recited above for claims 3, 5, 6, and 9, but lacks each marking slot is elongated in the length direction of the blade and non-uniformly serrated to allow marking of several distances in each such marking slot.  Hampton teaches each marking slot is elongated in the length direction of the blade and non-uniformly serrated (see claim 3 which states the serrations on either side of the slot are staggered (non-uniform)) to allow marking of several distances in each such marking slot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each marking slot which is elongated in the length direction of the blade non-uniformly serrated in the combination of Morin in view of Hummel as taught by Hampton to allow marking of several distances in each such marking slot.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (6,543,144) in view of Leanders (EP 3 832 250) as applied to claims 2 and 8-10 above, and further in view of Hummel (10,532,603). 
The device as claimed in claim 12 is disclosed by Morin as stated in the rejection recited above for claims 2 and 8-10, but lacks the blade has one or more marking slots.  Hummel teaches using the blade has one or more marking slots 79 to mark various distances along the blade.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more marking slots to the blade of the combination of Morin in view of Leanders as taught by Hummel to mark various distances along the blade.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (2011/0138643) shows an adjustable square as claimed in the broader claims with a stop on the second side which appears to be around 270 degrees (see figure 3 and the end of the slot above 10).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855